Title: To James Madison from James Monroe, 29 September 1803
From: Monroe, James
To: Madison, James



No. 15.
Sir,
London Septr. 29. 1803
Since my last nothing material has occurr’d here or in any other quarter that has come to my knowledge in which the United States are interested. On the impressment of our seamen and some other interferences with our commerce, I propose shortly to address a note to the Secretary of State for foreign affairs, to which I have reason to expect that a suitable attention will be paid. I took occasion to communicate on these points with Mr. Merry before his departure, with a view to afford him an opportunity to render us an acceptable service in the commencement of his mission which he very cheerfully availed himself of. The result of his conference with Lord Hawkesbury on the subject which he informed me of, is a strong ground of this expectation. I am happy however to have it in my power to add, that every circumstance which has presented itself to my view or come to my knowledge inspires me with confidence that it is the sincere desire of this Got. to preserve and indeed improve the amicable relations which subsist between the two nations. I flatter myself that the tone and character of the measures & policy of our Got. will carry us in peace & with incalculable advantage to our country, triumphantly through the present war, tranquil spectators of its events. The growing importance of the United States secure them the respect of other powers, and the rigid impartiality of their conduct towards the parties to the war can not fail to command their esteem. The object of this communication is to make known to you the continuance of the friendly disposition of this Got. towards us, as is inferred from its conduct and other circumstances. In future I shall endeavor to go more into detail. I am Sir with respect & esteem yr. obt servt
Jas. Monroe
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 12); letterbook copy (DLC: Monroe Papers). RC in a clerk’s hand, signed by Monroe; marked “(Triplicate)”; docketed by Wagner.


